 THE WEITZ LAW FIRM, P.A.
                                                                               Bank of America Building
                                                                          18305 Biscayne Blvd., Suite 214
                                                                                 Aventura, Florida 33160
 June 22, 2021

 VIA CM/ECF                                         MEMORANDUM ENDORSEMENT
 Honorable Judge Kevin Nathaniel Fox
 United States District Court
 Southern District of New York
 40 Foley Square - Courtroom: 228
 New York, NY 10007

        Re:      Norris v. Andys 418 Columbus Avenue Deli, Inc., d/b/a Andy's Deli, et al.
                 Case 1:21-cv-01976-PAE-KNF

  Dear Judge Fox:

        The undersigned represents the plaintiff in the above-captioned case matter. The Initial Pre-
 Trial Conference in this matter is currently scheduled for June 24, 2021 at 2:00 p.m. in your Honor's
 Courtroom. Defendant 101 West 80th Owners Corp. has appeared, yet, there has been no appearance
 for Defendant Andys 418 Columbus Avenue Deli, Inc., though said defendant was properly served
 [D.E. 10].

       Currently, counsel for plaintiff and counsel for the appearing defendant are awaiting
 Andys 418 Columbus Avenue Deli, Inc.’s appearance in order to assume productive discussions
 untoward resolution of this matter.

        As such, in order to afford additional time for the Defendant to formally appear and
 engage in productive settlement discussions, the undersigned hereby respectfully requests an
 adjournment of the Conference for 30 days, to a date most convenient to this Honorable Court.

        Thank you for your attention to this first adjournment request.

6/23/21                                       Sincerely,
 The conference scheduled previously for
 June 24, 2021, shall be rescheduled. A       By: /S/ B. Bradley Weitz           .
 separate order will the new conference          B. Bradley Weitz, Esq. (BW 9365)
 date will be provided to the parties.           THE WEITZ LAW FIRM, P.A.
 SO ORDERED:                                     Attorney for Plaintiff
                                                 Bank of America Building
                                                 18305 Biscayne Blvd., Suite 214
                                                 Aventura, Florida 33160
 Kevin Nathaniel Fox, U.S.M.J.
                                                 Telephone: (305) 949-7777
                                                 Facsimile: (305) 704-3877
                                                 Email: bbw@weitzfirm.com
